
	
		I
		111th CONGRESS
		2d Session
		H. R. 4856
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2010
			Mr. Donnelly of
			 Indiana (for himself, Mr.
			 Cooper, Mr. Boyd,
			 Ms. Herseth Sandlin,
			 Mr. Minnick,
			 Mr. Bright,
			 Mr. Matheson,
			 Mr. Kratovil,
			 Mr. Hill, Mr. Shuler, Mr.
			 Taylor, Mr. Ellsworth,
			 Mr. Childers,
			 Mr. Schrader,
			 Mr. Bishop of Georgia,
			 Ms. Giffords,
			 Mr. Salazar,
			 Mr. Murphy of New York,
			 Mr. Carney,
			 Mr. Michaud,
			 Mr. Nye, and
			 Mr. Melancon) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the President’s budget and the congressional
		  budget to disclose and display the net present value of future costs of
		  entitlement programs.
	
	
		1.Short titleThis Act may be cited as the
			 The Forecast for the Future Act of
			 2010.
		2.FindingsThe Congress finds that—
			(1)the Government is on an unsustainable
			 long-term fiscal path;
			(2)the fiscal year
			 2009 Financial Report of the United States Government (Department of the
			 Treasury) projects that entitlement programs total approximately $62 trillion
			 in present value terms over a 75-year projection period;
			(3)the current budget
			 is written on a cash basis and does not account for the huge cost of
			 entitlement programs which will come due in the future;
			(4)amending the
			 Federal budget process laws to include long-term liabilities and obligations
			 would provide a more complete and accurate assessment of the Nation’s fiscal
			 condition; and
			(5)including the net present value of the
			 future costs of entitlement programs would be a valuable tool that would force
			 Congress to recognize the need to address its long-term obligations when making
			 annual budgetary decisions.
			3.President’s
			 budgetSection 1105(a) of
			 title 31, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(37)a detailed, separate analysis and display,
				by budget function, by agency, and by program of the net present value of
				future costs of each entitlement program for the fiscal year for which the
				budget is submitted and each of the 4 ensuing fiscal
				years.
				.
		4.Congressional
			 budget
			(a)Required
			 contentSection 301(a) of the
			 Congressional Budget Act of 1974 is amended by striking and at
			 the end of paragraph (6), by striking the period and inserting ;
			 and at the end of paragraph (7), and by adding at the end the following
			 new paragraph:
				
					(8)For display purposes only, for each
				entitlement program, the net present value of the future costs of the program
				over a 75-year time
				frame.
					.
			(b)HearingsThe
			 Committees on the Budget of the House of Representatives and the Senate are
			 each authorized and directed to hold hearings in each Congress with a goal of
			 developing a plan to restore the Government to a sustainable long-term fiscal
			 path.
			5.OMB and CBO
			 annual reports on the fiscal exposures of the Government
			(a)OMBOn or before January 15 of each year, the
			 Director of the Office of Management and Budget, after consultation with the
			 Comptroller General and the Director of the Congressional Budget Office, shall
			 submit to the President and the Congress a report listing—
				(1)the fiscal
			 exposures of the Government; and
				(2)the net present
			 value of the future costs of each entitlement program over a 75-year time
			 frame.
				(b)CBOSection
			 202(e) of the Congressional Budget Act of 1974 is amended by adding at the end
			 the following new subsection:
				
					(4)Fiscal exposures
				reportOn or before January
				15 of each year, the Director, after consultation with the appropriate
				committees of the House of Representatives and Senate, shall submit to the
				Congress a report listing (A) the fiscal exposures of the Government and (B)
				the net present value of the future costs of each entitlement program over a
				75-year time
				frame.
					.
			
